Citation Nr: 0213308	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on service. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The claimant alleges service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The claimant testified before the undersigned Member at a 
Board hearing in Washington, DC in July 2002.  A transcript 
of that hearing has been associated with the claims folder.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal.  

2.  The U.S. Army Reserve Personnel Command has been unable 
to verify the claimant's alleged period of active service in 
the U. S. Armed Forces in the Far East or the Commonwealth 
Army of the Philippines or to verify any guerilla service.   


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by letter 
dated in March 2000, the RO advised the claimant that he 
needed to provide proof of his alleged service, indicated 
what types of evidence were acceptable proof, and related 
where he could request proof of service documentation.  The 
March 2001 denial letter and the August 2001 statement of the 
case provided the claimant with the applicable law and 
regulations and again explained the evidence needed to 
establish entitlement to benefits.  In addition, the RO took 
the appropriate steps to attempt to verify the claimant's 
alleged period of active service.  As discussed below, no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  Therefore, any 
deficiency in notice to the claimant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the claimant has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  Generally, a "veteran" is a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant alleged service in from May 1943 
to April 1945.  He provided copies of certifications from the 
Philippine Veterans Affairs Office indicating that he had 
guerrilla service and that he had been approved for certain 
benefits administered by that office.  He also submitted 
affidavits from persons stating they could confirm his 
guerrilla service.  The Board notes that the claimant 
attempted to secure service records from the Noncurrent 
Records Division, Camp Aguinaldo, Quezon City, as suggested 
by the RO in its March 2000 letter.  The December 2001 
response indicated that no records were available.  

Because the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim, the RO requested 
verification of service from the service department as 
required by VA regulation.  The response from the U.S. Army 
Reserve Personnel Command (ARPERSCOM) received in October 
2001 indicated that the claimant did not have any service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  This finding is binding on VA.  38 C.F.R. 
§ 3.203; Spencer, 13 Vet. App. at 380.  Accordingly, the 
Board finds that the eligibility for VA benefits based on 
service is not established.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is 
therefore denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 
6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).



ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

